Citation Nr: 0701192	
Decision Date: 01/16/07    Archive Date: 01/25/07

DOCKET NO.  04-15 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a skin condition, 
other than tinea pedis, to include as due to herbicide 
exposure.

3.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for tinea pedis. 

4.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to June 1965 
and from July 1965 to August 1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which continued a 10 percent rating for 
lumbosacral strain and denied entitlement to service 
connection for PTSD and for a skin disorder.  Pursuant to an 
April 2004 rating, the assigned rating for the veteran's back 
disorder was increased to 20 percent. 

Additional evidence and statements were received in June 2005 
after issuance of the Statement of the Case of April 2004.  
Although such evidence has not first been considered by the 
agency of original jurisdiction (AOJ), the submission was 
accompanied by a waiver of referral to the AOJ.  38 C.F.R. 
§ 20.1304 (2006).  Consequently, a decision by the Board is 
not precluded.

In an October 2002 statement, the veteran clarified that he 
had a rash on his body, initially advanced on the basis of 
exposure to herbicides in Vietnam, and he specifically raised 
a claim for a skin disorder of his toes and feet as well.  
Although the veteran's skin disorder claim was advanced 
simply on the basis of herbicide exposure, alternate theories 
of entitlement, such as entitlement to service connection on 
a direct basis, are encompassed within a single claim.  See 
Roebuck v. Nicholson, 20 Vet. App. 307 (2006); see also 
Bingham v. Principi, 18 Vet. App. 470, 474 (2004), aff'd 421 
F.3d 1346 (Fed. Cir. 2005).  Moreover, as set forth in 
greater detail below, the veteran has recently been diagnosed 
with two separate skin disorders, a rash on his body (lichen 
simplex) and tinea pedis; entitlement to service connection 
for the latter disorder was previously denied by an 
unappealed rating action.  The claims for entitlement to 
service connection for a skin disorder have been modified as 
set forth on the title page of this decision because 
resolution of the separate disorders is necessarily 
different.

The issues of entitlement to service connection for PTSD 
along with the petition to reopen a claim of entitlement to 
service connection for tinea pedis are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.


FINDINGS OF FACT

1.  Medical evidence demonstrates that the veteran's lichen 
simplex chronicus is related to service.

2.  Neither the pre-amendment nor the amended version of the 
back regulations are more favorable to this veteran's claim 
and both will be considered as applicable.

3.  The veteran's lumbosacral strain is currently manifested 
by subjective complaints of pain and stiffness; objective 
findings include limited range of motion, normal muscle 
strength, and no symptoms consistent with radiculopathy.  
Ankylosis of the thoracolumbar spine is not shown.

4.  There is no evidence of incapacitating episodes of 
intervertebral disc disease with a total duration of at least 
two weeks but less than four weeks, or combined orthopedic or 
neurological symptoms warranting a higher evaluation.


CONCLUSIONS OF LAW

1.  Service connection for lichen simplex chronicus is 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).  

2.  The criteria for an evaluation in excess of 20 percent 
for lumbosacral strain have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002 & Supp 2005); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes 5289, 5292, 5293, 5295 (2003), 
Diagnostic Codes 5237, 5242, 5243 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006).  
This law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  It also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The record shows the veteran has been adequately notified of 
the information and evidence needed to substantiate his 
claims, including via the RO letters dated January 2002, 
September 2002, December 2003, and the April 2004 statement 
of the case.  His service medical records and all identified 
and authorized post-service medical records relevant to the 
issue on appeal have been requested or obtained.  Further 
attempts to obtain additional evidence would be futile.  The 
Board finds the available medical evidence is sufficient for 
an adequate determination.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingness/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the element of 
the claim reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present appeal, the veteran was provided with notice 
of what type of evidence was needed to substantiate his 
claim, but he was not provided with notice of the type of 
evidence necessary to establish the disability rating or 
effective date for the skin disorder (other than tinea 
pedis).  Despite the inadequate notice provided to the 
veteran on these elements, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  That is, the AOJ will be responsible for 
addressing any notice defect with respect to the rating and 
effective date elements when effectuating the award.  The 
veteran will have appellate rights as to those matters if 
there is any disagreement.  Accordingly, the Board will 
proceed with the merits of this case.

Skin Condition

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a reasonable doubt arises regarding such 
a determination, it will be resolved in the veteran's favor.  
38 C.F.R. § 3.102.

The record in this case reflects that the veteran served in 
the Republic of Vietnam during the Vietnam era.  Exposure to 
herbicides for all veterans who served in Vietnam during the 
Vietnam Era is presumed.  See 68 Fed. Reg. 34,539 (June 10, 
2003). Accordingly, exposure to Agent Orange during service, 
as claimed by the veteran, is established. Furthermore, there 
is no affirmative evidence establishing that the veteran was 
not exposed to such an agent during that service.

The veteran is currently diagnosed, in pertinent part, with 
lichen simplex.  Although the veteran is presumed to have 
been exposed to Agent Orange during service, the Board notes 
that a disability manifested by lichen simplex is not 
considered one of the presumptive diseases and, therefore, 
the presumptive provisions of 38 U.S.C.A. § 1116 and 38 
C.F.R. § 3.309(e) cannot be relied upon by the veteran to 
establish service connection.  38 C.F.R. § 3.309.  

Because service connection may not be allowed on a 
presumptive basis for the veteran's lichen simplex skin 
disorder, the evidence must now show that such disability was 
incurred in or aggravated by service on a direct basis in 
order for the veteran to prevail.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).

The RO concluded that service medical records were silent as 
to the claimed disorder.  A review of the veteran's report of 
medical history associated with his separation examination in 
August 1972, reveals no complaints, diagnoses, and/or 
treatment for any skin disorder and a 1973 VA examination 
reported negative for any skin disorders.  Notwithstanding, 
close examination of his service medical records for 1964 
reflect several entries for complaints and treatment for a 
skin disorder, ultimately diagnosed as angioneurotic eczema.  

The veteran was afforded a VA examination in October 2002, at 
which time the veteran was assessed with lichen simplex 
chronicus and tinea pedis.  The examiner opined that the 
veteran's lichen simplex condition was unrelated to agent 
orange exposure.  However, he additionally opined that lichen 
simplex was the same condition as angioneurotic eczema, which 
was diagnosed in service, and accordingly more likely than 
not related to service.  

Accordingly, entitlement to service connection for lichen 
simplex chronicus is warranted.  

Increased Rating

Service connection was established for lumbosacral strain in 
1972, and a 10 percent evaluation has been in effect since 
March 1981.  The present appeal for an increased rating for 
the veteran's service connected back disorder derives from an 
October 2001 claim.

In January 2002, the veteran was afforded a detailed VA 
examination.  His extremities were without edema.  There were 
no neurological abnormalities clinically appreciated and his 
motor functions were 5/5 in all extremities.  There were no 
complaints or findings as to the veteran's back at that time.  

In October 2002, he was afforded a comprehensive back 
examination.  He reported complaints of constant low back 
pain without radiation to the lower extremities.  He 
demonstrated range of motion: forward bending to 90 degrees, 
backward extension to 22 degrees, left lateral flexion to 26 
degrees and right lateral flexion to 32 degrees, turning to 
the left 26 degrees and turning to the right 28 degrees.  The 
examiner documented pain at the end of all movements.  
Straight leg raising was negative.  A mild spasm was noted 
without weakness or particular tenderness.  X-ray of the 
lumbar spine reported narrowing of the 5-S1 disc with 
degenerative disc disease  and osteoarthritis of the facet 
L4-5, L5-S1.  There was no spondylosis or spondylolisthesis.  
Diagnosis was Lumbar strain, degenerative disc L5-S1 and 
Osteoarthritis L4-S1.

Outpatient treatment records from March 2003 report low back 
pain along with depression inter alia; .  He was seen for a 
scheduled primary care visit in March 2003, at which time he 
reported low back pain.  A review of systems revealed a stiff 
back and pain, without bladder or bowel incontinence or lower 
extremity weakness or foot drop; the veteran reported his 
last exacerbation in March 2002 and agreed to take anti-
inflammatory medication with food.  In October 2003, he was 
seen for prostate problems and admitted to no other medical 
issues at that time.  Although the veteran reported that his 
back seemed to be getting worse in December 2003, outpatient 
treatment records from January 2004 report the veteran's gait 
as normal and that his back/spine was without tenderness.  No 
other pertinent abnormalities were noted.

Analysis of Increased Rating Claim

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2.

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14.

The primary concern in a claim for an increased evaluation is 
the present level of disability.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  In Francisco, the Court stated that 
although a rating specialist was directed to review the 
recorded history of a disability in order to make an accurate 
evaluation, the regulations did not give past medical reports 
precedence over current findings.  Francisco, 7 Vet. App. at 
58.  

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7.

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has also recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3.

The Rating Schedule provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010.

During the pendency of this appeal, the rating criteria for 
intervertebral disc disease, 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, were revised effective September 23, 2002.  See 67 
Fed. Reg. 54,345 (Aug. 22, 2002) ("revised disc 
regulations").  Further, the remaining spinal regulations 
were amended and the diagnostic codes renumbered in September 
2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) ("revised 
spinal regulations").  The Board will hereafter designate the 
regulations in effect prior to the respective amendments as 
the "old disc regulations" and the "old spinal regulations."

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  The Board 
must first consider the claim under the appropriate old 
regulations for any period prior to the effective date of the 
amended diagnostic codes.  Thereafter, the Board must analyze 
the evidence after the effective date of the new regulations 
and consider whether a rating higher than the previous rating 
is warranted.

The Old Regulations provided:

5289 Spine, ankylosis of, lumbar: for Unfavorable  50 
percent; for Favorable  40 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5287 (prior to September 26, 2003).

5292 Spine, limitation of motion of, lumbar:  Severe 40; 
Moderate 20; Slight 10 (prior to September 26, 2003).

5293 Intervertebral disc syndrome:  Pronounced; with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief 60; Severe; 
recurring attacks, with intermittent relief 40; Moderate; 
recurring attacks 20; Mild 10; Postoperative, cured 0 (prior 
to September 23, 2002).

5295 Lumbosacral strain: Severe; with listing of the whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion 40; With muscle spasm on 
extreme forward bending, unilateral loss of lateral spine 
motion, unilateral, in standing position  20; With 
characteristic pain on motion  10; With slight subjective 
symptoms only  0  (prior to September 26, 2003).

5293 Intervertebral disc syndrome: Evaluate intervertebral 
disc syndrome (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Sec. 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  With incapacitating episodes having a total 
duration of at least six weeks during the past 12 
months...60; With incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months..40; With incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months...20; With 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 
months.....10 

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so.  

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes. 

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment. (effective September 23, 
2002)

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).

Effective September 26, 2003, the rating criteria for the 
spine were revised:

5235 Vertebral fracture or dislocation General Rating Formula 
5236 Sacroiliac injury and weakness

5237 Lumbosacral or cervical strain

5238 Spinal stenosis

5239 Spondylolisthesis or segmental instability

5240 Ankylosing spondylitis

5241 Spinal fusion

5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003)

5243 ***Intervertebral disc syndrome

***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25.

General Rating Formula for Diseases and Injuries of the 
Spine: (For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes):

Rating with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease Unfavorable 
ankylosis of the entire spine 100;  Unfavorable ankylosis of 
the entire thoracolumbar spine 50; Unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine 40; Forward 
flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine 30 Forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 20; 
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height  10.

Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note: (4) Round each range of motion measurement to the 
nearest five degrees.

Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. (effective September 26, 2003)

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes 524 3 Intervertebral disc syndrome 
Rating

With incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months 60

With incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 months 
40

With incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 months 
20

With incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 
months 10 Note (1): For purposes of evaluations under 
diagnostic code 5243 an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician. Note (2): If intervertebral disc 
syndrome is present in more than one spinal segment provided 
that the effects in each spinal segment are clearly distinct 
evaluate each segment on the basis of incapacitating episodes 
or under the General Rating Formula for Diseases and Injuries 
of the Spine whichever method results in a higher evaluation 
for that segment. Effective September 26, 2003

In this case, the evidence shows that prior to September 26, 
2003, the veteran's service-connected low back pain was 
manifested by no more than moderate limitation of lumbar 
spine motion, including as a result of pain and dysfunction.  
In fact, VA examination in October 2002 noted lumbosacral 
motion was essentially within normal limits, but that motion 
was somewhat painful on full flexion with pain as the major 
limiting factor.  This report is consistent with the other 
medical reports of record.  There was no evidence of a severe 
limitation of lumbar spine motion, severe lumbosacral strain, 
or intervertebral disc syndrome.  Therefore, under the 
criteria applicable prior to September 26, 2003, a rating in 
excess of 20 percent was not warranted.

The evidence also shows that since September 26, 2003, the 
veteran's service-connected low back pain has been manifested 
by forward flexion of the thoracolumbar spine of greater than 
30 degrees and a combined range of motion of the 
thoracolumbar spine of greater than 120 degrees.  The October 
2002 VA examination findings as well as more recent 
outpatient treatment records are shown to have been provided 
upon thorough examination and review of the claims file and 
are considered to be persuasive as to the veteran's present 
impairment.  There is no evidence of any more severe 
limitation of motion, including as a result of pain or 
dysfunction, ankylosis of the entire thoracolumbar spine, or 
intervertebral disc syndrome for a higher schedular rating.  
Therefore, the Board finds a rating in excess of 20 percent 
is not warranted under the applicable rating criteria 
effective either before or after the September 23, 2002, or 
September 26, 2003, revisions.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  Although the evidence includes the 
veteran's subjective complaints that he is presently unable 
to work in his chosen field due to low back pain, there is no 
objective or competent medical evidence demonstrating a 
marked interference with employment.  In fact, the most 
recent outpatient treatment records report an essentially 
normal back.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The Board finds the 
preponderance of the evidence is against the veteran's claim.


ORDER

Service connection for lichen simplex chronicus is granted.  

Entitlement to a rating in excess of 20 percent for 
lumbosacral strain is denied.




REMAND

In an October 2002 statement, the veteran specifically raised 
a claim for his toes and feet as distinguished from a rash on 
his body.  As noted above, the veteran was afforded a VA skin 
disorders examination in October 2002, at which time the 
veteran was assessed separately with lichen simplex chronicus 
and tinea pedis.  

Athlete's foot or dermatophytosis of the feet was first 
clinically appreciated, several years after service, in 1975.  
Direct service connection for that disorder was denied by a 
July 1975 Board decision and was followed by an unappealed 
March 1978 RO adverse decision.  Tinea pedis and 
dermatophytosis are the same disorder.  Dorland's Illustrated 
Medical Dictionary, 362 (26th ed. 1981).  This citation is 
provided purely for definitional purposes to aid in the 
Board's discussion.  Cf. Kirwin v. Brown 8 Vet. App. 148 
(1995), Traut v. Brown, 6 Vet. App. 181 (1994).  Use in this 
manner does not conflict with the holding in Thurber v. 
Brown, 5 Vet. App. 119 (1993).  The 1975 and 1978 claims are 
final.  In order to reopen a previously denied claim, new and 
material evidence is required.  The RO has not considered 
this claim from that aspect.

Moreover, during the pendency of this appeal, on March 31, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the appeal of Kent v. Nicholson, 
20 Vet. App. 1 (2006), which held, in pertinent part, that 
the VCAA notice requirements require the VA to send a 
specific notice letter to the veteran that (1) notifies the 
veteran of the evidence and information necessary to reopen 
the claim, (i.e., describes what new and material evidence 
is); (2) identifies what specific evidence is required to 
substantiate the element or elements needed for service 
connection that were found insufficient in the prior denial 
on the merits; and (3) provides general VCAA notice for the 
underlying service connection claim that complies with 38 
U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), and any applicable 
legal precedent.

Accordingly, the veteran must be advised of the current 
standard for new and material evidence as set forth under 38 
C.F.R. § 3.156(a) (2006).  The notice should also advise the 
veteran of the evidence and information necessary to 
substantiate each element of the underlying service 
connection claim, and must notify the veteran of what 
specific evidence would be required to substantiate the 
element or elements needed for service connection that were 
found insufficient in the prior final rating decision on the 
merits in March 1978.

In a statement dated in April 2005, the veteran indicated 
that he had begun PTSD treatment at the VA Medical Center 
(VAMC) in the Bronx.  However, pertinent treatment records 
have not been obtained.  The United States Court of Appeals 
for Veterans Claims (hereinafter, "Court") has held that 
fulfillment of the VA's duty to assist includes the 
procurement and consideration of any clinical data of which 
the VA has notice even when the appellant does not 
specifically request that such records be procured.  Ivey v. 
Derwinski, 2 Vet. App. 320, 323 (1992).

The Board additionally observes that the veteran had 
originally submitted a stressor statement in January 2002, 
and he apparently submitted another PTSD questionnaire on 
October 7, 2002; a copy of the latter was provided to the 
Board in July 2005.  While the RO appears to have considered 
the original stressor statement along with a statement from 
the veteran submitted on October 3, 2002, it does not appear 
to have considered the stressor statement submitted on 
October 7, 2002, in which the veteran sets forth stressful 
events occurring in February 1967 in greater detail, 
including the naming of his platoon sergeant who was 
purportedly wounded at that time.  Under the circumstances, 
the Board considers that the veteran has presented a claimed 
stressor that is potentially verifiable and that further 
development is warranted. 

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2006). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 
U.S.C.A. § 5103(a) that (1) notifies 
the veteran of the evidence and 
information necessary to reopen the 
claim for tinea pedis, (i.e., describes 
what new and material evidence is under 
the current standard in effect after 
August 29, 2001, per the language of 38 
C.F.R. § 3.156(a)); (2) notifies the 
veteran of the evidence and information 
necessary to substantiate each element 
of the underlying service connection 
claim; and (3) notifies the veteran of 
what specific evidence would be 
required to substantiate the element or 
elements needed for service connection 
that were found insufficient in the 
prior denial on the merits.  This 
notice is outlined by the Court in Kent 
v. Nicholson, supra.

2.  The veteran's PTSD treatment 
records from the VA medical center in 
the Bronx for the period from February 
2005 to the present should be obtained 
and associated with his claims folder 
in order to give the veteran every 
consideration with respect to the 
present appeal and to ensure that the 
VA has met its duty to assist the 
veteran in developing the facts 
pertinent to the claim.  If the search 
for such records have negative results, 
documentation to that effect from each 
of such contacted entities should be 
placed in the claim file.

3.  The RO should review the file and 
prepare a summary of the claimed 
stressors, including, the incident in 
February 1967 where the veteran's platoon 
sergeant was purportedly wounded.  That 
summary, together with a copy of the 
veteran's DD Form 214 and DA Form 20 and 
all associated documents, should be sent 
to the United States Armed Forces Center 
for Research of Unit Records (USASCRUR), 
7798 Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197.  That organization 
should be requested to provide any 
information which might corroborate the 
veteran's alleged stressors.  Any 
information obtained should be added to 
the claims file.  

4.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors verified by 
the USASCRUR, then the RO should arrange 
for the veteran to be examined by a VA 
psychiatrist.  The RO must specify for 
the examiner the stressor or stressors 
that it has determined are established by 
the record.  The examiner should then be 
asked to determine (1) whether the 
diagnostic criteria for PTSD under DSM IV 
have been satisfied and (2) whether there 
is a nexus between PTSD symptomatology 
and one or more of the in-service 
stressors found to be established by the 
RO.   A detailed rationale for all 
opinions expressed should be provided.  
The claims folder, or copies of all 
pertinent records, must be made available 
to the examiner for review.    

5.  Upon completion of the above 
development and after giving the 
appellant full opportunity to supplement 
the record, if desired, and undertaking 
any other development deemed necessary, 
the RO should again adjudicate the issues 
on appeal.  If the veteran fails to 
report to any scheduled examination(s), 
the RO must apply the provisions of 
38 C.F.R. § 3.655(b), as appropriate.  
Otherwise, the RO should adjudicate the 
claim in light of all pertinent evidence 
and legal authority.

6.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and any representative an 
appropriate SSOC that includes citation 
to and discussion of any additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


